      Case 2:18-cv-02684-EJM Document 281 Filed 04/28/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                             No. CV-18-02684-PHX-EJM
10                  Plaintiffs,                          ORDER
11   v.
12   County of Maricopa, et al.,
13                  Defendants.
14
15          Plaintiffs and Defendants Maricopa County and Maricopa County Attorney Allister

16   Adel previously settled all claims and requests for relief asserted against the County

17   Defendants, with the exception of Plaintiffs’ request for attorneys’ fees and costs incurred
18   prior to May 9, 2020. See Doc. 199. Plaintiffs and County Defendants then reached a

19   settlement in principle regarding attorneys’ fees and costs. See Doc. 234. Plaintiffs and

20   County Defendants last submitted a joint settlement status report on February 19, 2021,
21   stating that Plaintiffs were reviewing draft settlement and dismissal documentation
22   regarding the remaining attorneys’ fees and costs claims. See Doc. 242. Since that date, no

23   further updates have been provided to the Court. Accordingly,

24          IT IS HEREBY ORDERED that on or before May 7, 2021 Plaintiffs and County

25   Defendants must file with the Court either a stipulation for dismissal or a case status update.

26          Dated this 28th day of April, 2021.
27
28
